UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1979



GRANT CHISM,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
SERVICES,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
04-220-RDB)


Submitted:   December 16, 2004         Decided:     December 20, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Grant Chism, Appellant Pro Se. Scott Sheldon Oakley, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Grant Chism appeals from the district court’s order

dismissing his employment discrimination action.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.    See Chism v. Dep’t

of Public Safety, No. CA-04-220-RDB (D. Md. July 23, 2004).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -